Citation Nr: 1545832	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left eye disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to an increased (compensable) rating for right knee disability.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California that continued a noncompensable rating for the right knee disability and denied service connection for an eye disability.

On his April 2014 Substantive Appeal, VA Form 9, the Veteran requested a Board hearing at the RO.  In November 2014, he withdrew his hearing request.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability has been raised in an April 2014 statement submitted with a Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,696 (Sept. 25, 2014) (providing that claims should be filed on standard forms).

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal. 

The issues of entitlement to service connection for bilateral hearing loss and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A left eye disability, to include pinguecula and any residuals, is not due to an injury or disease incurred in active service.

2.  The Veteran's right knee disability is manifested by pain-free, normal range of motion (ROM), and normal stability.

CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a left eye disability, to include pinguecula and any residuals, are not met.  38 U.S.C.A. §§ 1131, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The requirements for a compensable evaluation for right knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5257, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision, in July 2011, the RO provided the Veteran a letter that contained fully time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Further, the Veteran has not asserted any error in the notice or prejudice as a result.  Hence, VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the relevant treatment records are in the claims file.  The Veteran has not asserted that there are additional records to be obtained.  He has been afforded adequate examinations.  In sum, there is no additional evidence or notice that would be reasonably likely to assist him in substantiating the claims.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that a left eye disability is the result of an incident during his active service in June 1978, when he accidentally got paint stripper in his left eye.  An entry in the service treatment records confirms an injury and notes that his eye was immediately flushed with water in sick bay.  Examination of the left eye revealed that the lower half of the cornea showed severe staining.  The Veteran was prescribed drops and issued an eye patch.  At a follow-up evaluation the next day, his visual acuity was 20/20 in each eye.  

Private records note the Veteran's diagnosis of pinguecula of the left eye in 1999.  Pinguecula is a yellowish accumulation of connective tissue that thickens the conjunctiva (the mucous membrane on the anterior surface of the eyeball).  Stedman's Medical Dictionary 1368 (26th ed.1995).  A June 2009 entry in the private treatment records notes that the pinguecula was likely due to sun exposure.

During service the Veteran was treated at Naval medical facilities in New York, Miami and San Diego.  The Veteran has lived in Southern California since his discharge from service and reportedly lived in Panama prior to service.

The March 2013 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted the June 1978 paint stripper incident and the diagnosis of left eye pinguecula in approximately 1999.  The examiner also noted a diagnosis of cataracts in March 2013.  

At the examination, the Veteran reported that his eyes improved after he was treated for the paint stripper incident; but since about 1983, he had started experiencing tearing of his eyes with tears rolling down his cheeks.  This occurred about two or three times a day.  He reported further that he noticed a bump on his left eye about 1999, which he attributed to paint stripper in getting into his eyes back in 1978 or 1979.  He reported putting artificial tears eyedrops, one drop in each eye, twice a day; and, Visine eyedrops, containing a vasoconstrictor, two drops in each eye once a day about once a week.  He denied having used any other eye medications; ever having had any eye surgery; or trauma or injuries to his eyes.

Physical examination revealed uncorrected distance visual acuity of 20/70 in each eye.  There was uncorrected near visual acuity of 10/200 in the right eye, and 15/200 in the left.  Corrected visual acuity for both distance and near was 20/40 or better in each eye.  The examination revealed bilateral nasal and temporal pinguecula with slight, bilateral, nasal and temporal, bulbar, conjunctival injection.  The examiner noted the June 1978 entry in the service treatment records, that the Veteran's visual acuity was recorded as 20/20 in each eye, and that the Veteran did not return for follow-up treatment.  The examiner also noted a June 1990 diagnosis of symptomatic left eye pinguecula; and, the Veteran's strong belief that the current state of his eyes is due to the June 1978 paint stripper incident.

After examining the Veteran's eyes, reviewing the claims file, and considering the Veteran's reported lay history, the examiner opined that it was not at least as likely as not that the Veteran's pinguecula and cataracts were causally connected to the June 1978 paint stripper incident.  The examiner interpreted the service treatment records as showing that the Veteran's eyes cleared completely without any residuals, as shown by a clear cornea and 20/20 bilateral visual acuity when he was seen the day after the incident.  Further, the examiner noted that paint stripper in the eye would not cause pinguecula.  The examiner also opined that the pinguecula did not currently impact the Veteran's visual acuity.  His visual acuity was currently impacted by the cataracts, which the examiner opined were age related.

The examination; and the examiner's rationale adequate for appellate review purposes.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The examiner considered an accurate history and provided definitive opinions that were supported by a sufficient rationale.  In any event, the VA examiner opined that the paint stripper incident resolved without any residuals.  

The September 1980 Report of Medical Examination For Discharge reflects that the Veteran's eyes were assessed as normal, and his visual acuity was 20/20 in each eye.  The Veteran has reported the onset of the current disabilities some years after service.

The Board acknowledges the Veteran's personal belief and opinion that his current eye condition is linked to the June 1978 in-service incident.  There are certain circumstances under which a layperson without medical training can identify a medical condition and link it to an event, i.e., sustaining a broken arm after a fall.  In the Veteran's case, however, the Board finds that opining on the etiology of an eye disability is beyond the training and experience of a layperson.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has medical training.  Hence, his opinion is entitled to little, if any, weight on the issue.

In light of the above, the Board is constrained to find that the preponderance of the evidence is against a link between the current eye disabilities and a disease or injury in service.  38 C.F.R. § 3.303.

Increased Rating

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).



In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

By way of history, the Veteran was treated for chondromalacia of the right knee during his active service.  A 1981 VA examination report noted that the Veteran reported minimal symptomatology of the joint; and, physical examination revealed slight audible crepitus but no other abnormalities, and normal ROM.  A July 1981 rating decision granted service connection for chondromalacia, right patella, with a noncompensable rating, effective in September 1980.  The rating was assigned under DC 5257.  See 38 C.F.R. § 4.71a.

The record shows the Veteran's intermittent complaints of knee pain, to include after a July 2010 motor vehicle accident (MVA).  X-rays taken after the accident were read as negative.  The March 2013 VA knee examination report reflects that the examiner conducted a review of the Veteran's electronic medical records in lieu of the claims file, and recorded the Veteran's reported history.  The Board notes that the examination report reflects that the examiner mistakenly noted the left knee as the service-connected joint; but, the examiner entered findings on both knees, and the AOJ clarified the matter with the examiner.

The examination report reflects that the Veteran reported that since his last examination, he had experienced progressive pain, stiffness, and weakness.  He denied any intervening trauma, surgery, or articular injection.  

The Veteran reported that during flare-ups, he was limited on prolonged walking, standing, sitting, squatting, using stairs, and other activities.  Physical examination of the right knee revealed ROM of 0 to 140 degrees without any objective evidence of pain.  Repetitive-use testing did not reveal any loss of ROM; and, the right knee was stable in all plains.  Motor strength was normal at 5/5 on both flexion and extension.  The examiner noted no functional loss in the right knee.  The positive findings, including minimal osteoarthritis shown on X-ray and tenderness were related to the left knee.

As noted earlier, the Veteran was granted service connection under DC 5257.  Notwithstanding the initial noncompensable rating, the May 2013 rating decision noted that DC 5257 was assigned in 1983 because the diagnosed disability was not listed in the rating schedule.

Under DC 5257, slight recurrent subluxation or lateral instability warrants a 10-percent rating; moderate symptoms, 20 percent; and, severe, 30 percent.  38 C.F.R. § 4.71a.  The objective findings on clinical examination showed the Veteran's right knee continued to manifest at the noncompensable rate, as the examiner noted that the right knee was stable in all planes, and there was no finding of subluxation.  38 C.F.R. § 4.31.  The examination findings also reflect that there is no basis for a compensable rating on the basis of limitation of motion (LOM), as the Veteran's ROM was normal, to include after repetitive-use testing.  See 38 C.F.R. § 4.71a, Plate II; DC 5260.  In light of the negative findings, neither is there a factual basis for a compensable rating for impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5262. 

In his notice of disagreement, the Veteran asserted that his knee condition impacted his functions of daily living.  He offered no specifics.  Nonetheless, the medical examination noted no functional loss in the right knee.  

As it is the degree of functional loss that warrants a particular rating, see Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Veteran's contention does not provide a basis for an increased (compensable) rating.  Thus, the Board finds that the right knee more closely approximates the assigned noncompensable rating.  38 C.F.R. §§ 4.1, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260.

As noted earlier, the Veteran is entitled to a staged rating for any part of the rating period where his disability was manifested by greater severity.  The evidence of record, however, shows the right knee has manifested at the same rate of severity throughout the rating period on appeal.

Extraschedular

As discussed above, the Veteran's right knee disability has been rated in accord with the General Rating Schedule.  There are no symptoms beyond those contemplated by the rating schedule.  The clinical findings were essentially negative.  The rating schedule is intended to contemplate impairment in the activities of daily living.  38 C.F.R. §§ 4.1, 4.10 (2010).  The criteria for referral for extraschedular consideration are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see 38 C.F.R. § 3.321(b)(1).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of all service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this case, the Veteran's only service connected disability is that of the right knee.

There is no evidence of unemployability in this case; hence further consideration of entitlement to a total rating for compensation based on individual unemployability (TDIU) is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (noting that while TDIU is a potential element of increased ratings, it is not raised unless there is evidence of unemployability).

In reaching this decision the Board considered the doctrine of benefit of the doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999); 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for left eye disability is denied.

Entitlement to an increased (compensable) rating for right knee disability is denied.


REMAND

A March 2014 rating decision-in pertinent part, denied entitlement to service connection for bilateral hearing loss and OSA.  The Veteran appealed both determinations.  Hence, the appeals process has started, and the Veteran is entitled to a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Although documentation in the claims file reflects that the AOJ acknowledged the Veteran's appeal, there is no evidence that a SOC has been issued.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC with regard to entitlement to service connection for bilateral hearing loss and OSA.  These appeals should not be certified or returned to the Board unless a timely substantive appeal is received. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


